POOLER, Circuit Judge:
While we express no view on the substantive reasonableness of Powers’ sentence, I write separately in order to call the district court’s attention to the need to, as always, give appropriate weight to all of the Section 3553(a) factors on de novo resentencing. See United States v. Dorvee, 616 F.3d 174, 183-84 (2d Cir. 2010) (suggesting the district court gave too much weight to the ‘need to protect the public’ factor in sentencing an individual for distribution of child pornography where the court noted that an individual who repeatedly had sex with a child would have faced a far more lenient sentence).
Accordingly, I respectfully concur.